COURT OF APPEALS OF VIRGINIA
UNPUBLISHED

              Present: Judges Humphreys, Chaney and Lorish
              Argued at Virginia Beach, Virginia


              JOKITA HARVEY
                                                                             MEMORANDUM OPINION* BY
              v.     Record No. 1116-21-1                                      JUDGE LISA M. LORISH
                                                                                   MAY 17, 2022
              COMMONWEALTH OF VIRGINIA


                                 FROM THE CIRCUIT COURT OF THE CITY OF NORFOLK
                                             Joseph A. Migliozzi, Jr., Judge

                               J. Barry McCracken, Assistant Public Defender, for appellant.

                               Jason D. Reed, Assistant Attorney General (Jason S. Miyares,
                               Attorney General, on brief), for appellee.


                     During an argument about whether Jokita Harvey could park her car in front of the house of

              Kelvin Marshall’s mother-in-law, blocking her trash cans on trash collection day, Harvey said:

              “You live here. You’ll die here. I’ll burn this bitch down.” We reverse her conviction for assault,

              which was based on these words alone.

                                                        BACKGROUND1

                     Marshall was outside of his mother-in-law’s house, working on his wife’s car, when Harvey

              drove up and attempted to park on the street in front of the house. It was trash collection day and, in

              the past, cars parked on the street that blocked the trash cans had prevented the trash from being

              collected. Marshall had already confronted a few drivers that morning about parking their cars by



                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                     1
                         We state the facts “in the light most favorable to the Commonwealth, the prevailing party
              at trial.” Gerald v. Commonwealth, 295 Va. 469, 472 (2018) (quoting Scott v. Commonwealth, 292
              Va. 380, 381 (2016)).
his mother-in-law’s trash cans. Marshall exchanged words with Harvey, using profane language,

about her trying to park there. During this exchange, while Harvey was still inside her vehicle, she

said, “You live here. You’ll die here. I’ll burn this bitch down.” Marshall and Harvey had never

met before, and Marshall believed that she would follow through with this statement.

        Harvey did not park by the trash cans, and instead moved her vehicle down the street.

About thirty minutes later, when Harvey was walking down the street, Marshall approached her and

they exchanged words again. Marshall told her that he planned to call the police, and Harvey

responded, “Call the police. Call the FBI. I don’t care who you call[,] just leave me alone.”

Marshall did call the police, and Harvey was subsequently prosecuted for assault. At no time was

there any physical contact between Harvey and Marshall.

        Harvey was convicted after a bench trial before Judge Joseph A. Migliozzi, Jr., in

September 2021. During this trial, Harvey moved to strike based on the insufficiency of the

evidence, arguing that Marshall was the one who initiated contact with her on both occasions, that

he had used profane language, and that she could not be convicted of assault based on words alone.

The court denied the motion, which was renewed and denied again after the defense rested. Judge

Migliozzi explained his ruling this way: “The uncontroverted testimony presented before me is that

the Defendant, Jokita Harvey, was there. This was confirmed by the testimony of the Fire Marshal,

the complainant and the Defendant herself, so I find her guilty.”

        In lieu of a transcript for this misdemeanor trial, Harvey’s counsel prepared a written

statement of facts. The certificate of service for the statement certified “that on the 19[th] day of

November, 2021, a true copy of this Written Statement was emailed to Narenda Pleas, Deputy

Norfolk Commonwealth’s Attorney . . . and such Written Statement will be presented to a Judge of

this Court, for signature, no earlier than December 3, 2021, and no later than December 8, 2021.”




                                                  -2-
Pleas signed the written statement as “Seen,” and on December 3, 2021, Chief Judge David Lannetti

signed it as well. Chief Judge Lannetti included the following in handwriting under his signature:

                David Lannetti, Chief Judge, due to the trial judge’s unavailability to
                sign the fully endorsed, unobjected to “Written Statement in Lieu of
                Transcript” “forthwith upon its presentation to him.” Va. Sup. Ct. R.
                5A:8(c)(2).

This appeal followed.

                                              ANALYSIS

        Harvey argues that the evidence was insufficient to support a conviction for assault and

battery based on her words alone. The Commonwealth asserts that the written statement filed here

fails to comply with Rule 5A:8, and therefore Harvey failed to preserve an indispensable portion of

the record, precluding her appeal. Alternately, the Commonwealth maintains that the assault

conviction was proper as it was based on Harvey’s words plus an overt act.

        We begin with the relevant rules. Rule 5A:8(b)(4)(ii) states that “[w]hen the appellant fails

to ensure that the record contains transcripts or a written statement of facts necessary to permit

resolution of appellate issues, any assignments of error affected by such omission will not be

considered.” At the time the written statement was filed, Rule 5A:8(c) provided, in relevant part,

that a written statement “becomes a part of the record when”

                (1) within 55 days after entry of judgment a copy of such statement
                    is filed in the office of the clerk of the trial court. A copy must
                    be mailed or delivered to opposing counsel on the same day that
                    it is filed in the office of the clerk of the trial court, accompanied
                    by notice that such statement will be presented to the trial judge
                    no earlier than 15 days nor later than 20 days after such filing;
                    and

                (2) the statement is signed by the trial judge and filed in the office
                    of the clerk of the trial court. The judge may sign the statement
                    forthwith upon its presentation to him if it is signed by counsel
                    for all parties, but if objection is made to the accuracy or




                                                  -3-
                        completeness of the statement, it must be signed in accordance
                        with paragraph (d) of this Rule.2

Finally, Rule 5A:8(d) governs objections to the written statement and states that

                [a]ny party may object to a transcript or written statement on the
                ground that it is erroneous or incomplete. Notice of such objection
                specifying the errors alleged or deficiencies asserted must be filed
                with the clerk of the trial court within 15 days after . . . the date the
                notice of filing the written statement (paragraph (c) of this Rule) is
                filed in the office of the clerk of the trial court.

        As the Commonwealth concedes, “[t]he absence or late filing of the transcript . . . does

nothing to diminish our jurisdiction.” Turner v. Commonwealth, 2 Va. App. 96, 99 (1986). Instead,

Rule 5A:8 codifies the obvious: where there are “facts necessary to permit resolution of appellate

issues,” we cannot consider assignments of error that require consideration of those facts if the facts

are not presented to us. Here, we have a written statement of facts in lieu of a transcript, timely filed

with Harvey’s appeal. The written statement was signed by counsel for Harvey, the

Commonwealth (without objection), and the chief judge of the Norfolk circuit court. The

Commonwealth argues, however, that the written statement does not technically comply with Rule

5A:8 in two ways. First, that the statement was signed by the chief judge, while the rule says it

must be “signed by the trial judge.” Second, that the written statement’s certification incorrectly

calculated the dates for review of the transcript, providing a range that began no earlier than

fourteen days after the filing of the written statement, instead of the fifteen days required by Rule

5A:8(c)(1). Thus, the statement was presented early, and signed early on this fourteenth day,

contrary to the rule.




        2
         The rule was amended, effective January 1, 2022, to provide that a written statement
“becomes a part of the record when” “within 60 days after entry of judgment a copy of such
statement is filed in the office of the clerk of the trial court” and the other requirements of the
rule are met.
                                                   -4-
        The former concern lacks merit. Rule 5A:1(d)(7) defines “judge” to mean “judge of the trial

court, unless the context otherwise requires, or if that judge is not available, any judge authorized to

act under Rule 5A:9.” Turning to Rule 5A:9, “[t]he judge authorized to act in all matters relating to

the record on appeal is any judge having authority to enter orders in the case or in the court in which

the case was heard or, in a case heard by three judges, any one of them.” We have no trouble

concluding that the chief judge of the Norfolk circuit court could enter an order here and sign the

written statement. See Napert v. Napert, 261 Va. 45, 47 (2001) (“Courts are presumed to act in

accordance with the law and orders of the court are entitled to a presumption of regularity.”).

        The latter concern is also easily resolved. Rule 5A:8(c)(1) requires that the written

statement be “accompanied by notice that such statement will be presented to the trial judge no

earlier than 15 days nor later than 20 days after such filing.” The Commonwealth had the

opportunity to review the written statement with this certification, and to note any objections. It

failed to do so, and instead signed the written statement. Any matter of technical compliance with

the certification was waived by the Commonwealth’s failure to object below. See Cody v.

Commonwealth, 68 Va. App. 638, 665 (2018) (“A party may not approbate and reprobate by taking

successive positions in the course of litigation that are either inconsistent with each other or

mutually contradictory.”).

        Turning then to the merits, Harvey contends the evidence produced by the Commonwealth

was insufficient, as a matter of law, to support the conviction of assault. We will only reverse a

conviction for insufficient evidence if we conclude the decision below was “plainly wrong or

without evidence to support it.” Commonwealth v. Herring, 288 Va. 59, 65 (2014).

        An assault

                occurs when an assailant engages in an overt act intended to inflict
                bodily harm and has the present ability to inflict such harm or
                engages in an overt act intended to place the victim in fear or

                                                  -5-
               apprehension of bodily harm and creates such reasonable fear or
               apprehension in the victim.

Carter v. Commonwealth, 269 Va. 44, 47 (2005). “Our case law is clear that words alone are

never sufficient to constitute an assault under either the traditional criminal definition of assault

or the assimilated tort definition.” Blankenship v. Commonwealth, 71 Va. App. 608, 621 (2020).

       Here, the Commonwealth failed to prove that Harvey made any overt act at all—let alone

one intended to place Marshall in fear or apprehension of bodily harm. The record is

unequivocal that Marshall instigated the first interaction with Harvey, when he used profanity to

tell her she could not park in front of his mother-in-law’s house. It is also undisputed that

Harvey remained in her vehicle when she said, “You live here. You’ll die here. I’ll burn this bitch

down.” And, after the exchange, she parked elsewhere. It was again Marshall who instigated the

second interaction, thirty minutes later, when he approached Harvey on the street and said he

would call the police.

       The Commonwealth argues that this case is like Clark v. Commonwealth, 279 Va. 636

(2010), because here, as there, the parties had two interactions. Clark’s conviction followed two

confrontations she had with a school bus driver after her son was removed from the driver’s bus

route. When Clark appeared outside of Coleman’s opened bus door, saying, “I’m going to get

you,” her words had to be considered in light of her “previous threat to inflict bodily harm upon

Coleman, her reappearance at a place where she had no explained reason for being, and her

blocking Coleman’s path of exit and her unconditional threat.” Id. at 643. In this context,

“Clark’s act of approaching the bus could be understood as indicating a purpose to inflict bodily

contact or injury upon Coleman.” Id. As a result, she had committed an “overt act with the

intent to place [the bus driver] in fear or apprehension of bodily harm.” Id.

       In contrast, Harvey never approached Marshall at all, let alone twice. And far from

blocking Marshall’s path, she moved her car and parked in a different spot. That Marshall chose
                                                 -6-
to walk up to her, thirty minutes after the original exchange, cannot constitute an overt act

reflecting Harvey’s intent to place Marshall in fear of anything.3

                                          CONCLUSION

       Without proof of any overt act, the assault conviction rests on Harvey’s words alone and

must be overturned.

                                                                            Reversed and dismissed.




       3
          For these reasons, the case is also nothing like Blankenship, where along with
Blankenship’s words to police officers trying to arrest him, he balled up his fists, took a step
towards them, and adopted a fighting stance. 71 Va. App. at 617. The “attending
circumstances” of Blankenship’s actions with his words constituted an overt act with the
requisite intent to place the officers in fear of harm. Id. at 623. So too, the circumstances of
Blankenship’s separate assault conviction based on his telling a neighbor he would kill him,
while walking up and down the steps of his neighbor’s home, constituted an overt act. Id.
                                                   -7-